Opinion issued February 7, 2013




                                        In The
                                 Court of Appeals
                                       For The
                            First District of Texas

                                NO. 01-13-00030-CV
                                      ____________

                      IN THE INTEREST OF C.A.O., a child


                      On Appeal from the 387th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 06-DCV-151654


                            MEMORANDUM OPINION

      Appellant Alberto Jesus Osorio attempts to appeal from the trial court’s

judgment signed October 12, 2012 terminating his parental rights to C.A.O.

      An appeal from a judgment terminating parental rights is an accelerated

appeal. TEX. FAM. CODE ANN. § 109.002(a) (West 2008). In an accelerated appeal,

absent a motion to extend time under Texas Rule of Appellate Procedure 26.3, “the

deadline for filing a notice of appeal is strictly set at twenty days after the judgment
is signed, with no exceptions.” In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); see

TEX. R. APP. P. 26.1(b), 26.3. Texas Rule of Appellate Procedure 26.3 permits at

most a 15-day extension of time to file the notice of appeal. See TEX. R. APP. P.

26.3.

        Appellant filed his notice of appeal on January 3, 2013, 83 days after the

judgment was signed. Appellant’s notice of appeal was untimely filed. See TEX. R.

APP. P. 26.1(b), 26.3; In re K.A.F., 160 S.W.3d at 927. Without a timely filed

notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P.

25.1.

        Accordingly, we grant appellee’s motion to dismiss the appeal. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                         2